SMITH, Justice.
This whole controversy rests upon the validity of a. jury finding that defendants in error’s building was a total loss from fire while insured for $300 by plaintiff in error fire insurance company.
This court has very carefully reviewed the evidence and the presentation thereof in the briefs of the parties, and has reached the conclusion, albeit with some hesitation and reluctance, that, there being material testimony to support the jury finding, that finding must stand.
It may be true, as plaintiff in error contends, that the finding is against the weight and preponderance of the evidence, but it is not so overwhelmingly so as to warrant an appellate court in arbitrarily substituting its appraisal of the testimony for that of the jury-
The judgment is affirmed.
End of Cases in this Volume